TVT Capital, LLC v Legend Ventures (2019 NY Slip Op 08094)





TVT Capital, LLC v Legend Ventures


2019 NY Slip Op 08094


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ.


1111 CA 19-00232

[*1]TVT CAPITAL, LLC, PLAINTIFF-RESPONDENT,
vLEGEND VENTURES, DOING BUSINESS AS SOLAR MODERN ENERGY/LEGEND MARKETING/LEGEND MOTOR SPORTS/SHAMROCK EMPIRE LLC/QUANTUM PRODIGY INC./THE PERK LLC/SMPS CONSULTING, LLC, AND MATHEW SHANE PERKINS, DEFENDANTS-APPELLANTS. 


WHITE AND WILLIAMS LLP, NEW YORK CITY (SHANE R. HESKIN OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
RACHEL SCHULMAN, ESQ. PLLC, GREAT NECK (RACHEL SCHULMAN OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Ontario County (Daniel J. Doyle, J.), entered July 18, 2018. The order denied the motion of defendants to vacate a confession of judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court